Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14-16 recites the limitation "the moulded layer".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11, 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khenkin (US 20100128914 A1).
Regarding Claim 1, Khenkin teaches: A MEMS transducer package (Fig. 5: MEMS microphone package 210) comprising: a package substrate (substrate 400) the package substrate comprising a substrate channel (acoustic path 528), the substrate channel comprising first and second channel portions (From Insert A, there are several channel portions. Also see ¶ [0072]: “For example, several layers similar or identical to the top layer 500 may be laminated together to obtain a desired thickness, strength or for another reason. For example, as shown in FIG. 5, Insert A, multiple layers 500a, 500b and 500c, each defining a hole, but at staggered locations, may be laminated together to form a curved or slanted portion of the acoustic path 528. Similarly, multiple layers similar or identical to the middle layer 504 may be laminated together, and multiple bottom layers, similar or identical to the bottom layer 508, may be laminated together. Although one right-angled acoustic path 528 is shown in FIG. 5, any number of, or shape, acoustic path(s) may be formed by an appropriate combination of layers with appropriate holes, holes formed at angles, notches, etc.”), wherein the first portion extends in a first direction between a first channel opening in a side surface of the substrate and a junction between the first and second channel portions (such as shown by layer 508), and wherein the second portion extends in a second direction between said junction and a second channel opening (500a, for example) at, or underlying, a substrate opening provided in an upper surface of the package substrate 
Regarding Claim 2, Khenkin teaches: wherein the substrate channel is provided by a channel member of the package substrate (channel member is the recess and opening combination formed by multiple layers of Insert A).
Regarding Claim 4, Khenkin teaches: wherein the package substrate is a composite substrate formed of PCB (500), a moulding material (¶ [0070]: “Although FIG. 5 shows no gap between the microphone die 414 and the substrate 400, a gap may be present due, for example, to the thickness of solder, adhesive or other material used to attach the microphone die 414 to the substrate 400, or due to other structures (not shown) that may be disposed between the microphone die 414 and the substrate 400”) and the channel member (layers of 400 from Insert A as described above).
Regarding Claim 6, Khenkin teaches: further comprising circuitry provided on an upper surface of the substrate (ASIC 520).
Regarding Claim 7, Khenkin teaches: further comprising a lid portion (404), the lid portion being provided on the upper surface of the package substrate to define a chamber (as shown).
Regarding Claim 8, Khenkin teaches: A channel member (Fig. 5: acoustic path 528) comprising first and second channel portions (From Insert A, there are several channel portions. Also see ¶ [0072]: “For example, several layers similar or identical to the top layer 500 may be laminated together to obtain a desired thickness, strength or for another reason. For example, as shown in FIG. 5, Insert A, multiple layers 500a, 500b and 500c, each defining a hole, but at staggered locations, may be laminated together to form a curved or slanted portion of the acoustic path 528. Similarly, multiple layers similar or identical to the middle layer 504 may be laminated together, and multiple bottom layers, similar or identical to the bottom layer 508, may be laminated together. Although one right-angled acoustic path 528 is shown in FIG. 5, any number of, or shape, acoustic path(s) may be formed by an appropriate combination of layers with appropriate holes, holes formed at angles, notches, etc.”), wherein the first portion extends in a first direction from between a first channel opening in a side surface of the channel member and a notional junction between the first and second channel portions (such as shown by layer 508), and wherein the second portion extends in a second direction between said notional junction and a second channel opening formed in an upper surface of the channel member (500a, for example).
Regarding Claim 9, Khenkin teaches: wherein the second portion extends in a direction that is orthogonal or substantially orthogonal to the first direction (as shown and understood from ¶ [0072]).
Regarding Claim 11, Khenkin teaches: wherein the channel member comprises first and second layers (multiple layers of Insert A), the first layer comprising a hole which extends through the first layer from an upper surface to a lower surface thereof (such as 500a), and the second layer comprises a recessed region formed in an upper surface thereof (such as combination of 504 and 508 or 500b and 500c), wherein the upper surface of the second layer is bonded to the first layer and wherein the recessed region of the second layer defines the first portion of the channel member and the hole of the first layer defines the second portion of the channel member (as shown and described in ¶ [0072]).
Regarding Claim 13, Khenkin teaches: A composite package substrate (Fig. 5: Insert A and ¶ [0072]) comprising: a main package portion comprising a cavity which extends through the main package portion from an upper surface to a lower surface thereof (such as top layer 500 with opening/aperture 600 shown in Fig. 6), a channel member mounted to the lower surface of the main package portion (layers 500a-500c, 504, 508), the channel member comprising first and second channel portions (such as 500a-500c, 504, 508), wherein the first portion extends in a first direction from between a first channel opening in a side surface of the channel member and a notional junction between the first and second channel portions, and wherein the second portion extends in a second direction between said notional junction and a second channel opening underlying said cavity 
Regarding Claim 14, Khenkin teaches: wherein the moulded layer defines a base layer of the composite package substrate (multiple layers of ¶ [0072] and shown in Insert A. A bottom layer could be considered the moulded layer).
Regarding Claim 15, Khenkin teaches: wherein the moulded base layer defines a lower surface of the composite package substrate that is substantially flush with the lower surface of the channel member (since the layers form parts of the channel member, the lowest layer of the channel member would be flush with the lower surface of the channel member).
Regarding Claim 16, Khenkin teaches: wherein the moulded portion comprises a cavity portion which extends through a part of the cavity of the main package portion (From Insert B a slanted layer 504 at a bottom of the channel is shown which could be considered as extending into the cavity of the layer 500 above it).
Regarding Claim 17, Khenkin teaches: An electronic device comprising a MEMS transducer package as claimed in claim 1 (Mobile phone depicted in Figs. 1-2).
Regarding Claim 18, Khenkin teaches: wherein the device comprises a cover (104), the cover being provided with a sound port and wherein the MEMS transducer package is mounted within the electronic device such that an orthogonal projection of the first channel opening of the substrate member coincides with sound port (sound port 110 coincides with opening of 218 of 210).
Regarding Claim 19, Khenkin teaches: wherein the device is at least one of: a portable device (Figs. 1-2); a battery powered device (Figs. 1-2); an audio device (Figs. 1-2); a computing device (Figs. 1-2); a communications device (Figs. 1-2); a personal media player; a headphone (Figs. 1-2), a mobile telephone (Figs. 1-2); a games device; and a voice controlled device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khenkin (US 20100128914 A1).
Regarding Claim 3 and 10, Khenkin does not specifically teach: wherein the channel member is formed of silicon. However, Khenkin teaches the layers of its substrate may be made of a ceramic (¶ [0019]). Silicon is a type of ceramic. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Khenkin to use the specific ceramic of 
Regarding Claim 12, Khenkin teaches: (From Insert A, there are several channel portions. Also see ¶ [0072]: “For example, several layers similar or identical to the top layer 500 may be laminated together to obtain a desired thickness, strength or for another reason. For example, as shown in FIG. 5, Insert A, multiple layers 500a, 500b and 500c, each defining a hole, but at staggered locations, may be laminated together to form a curved or slanted portion of the acoustic path 528. Similarly, multiple layers similar or identical to the middle layer 504 may be laminated together, and multiple bottom layers, similar or identical to the bottom layer 508, may be laminated together. Although one right-angled acoustic path 528 is shown in FIG. 5, any number of, or shape, acoustic path(s) may be formed by an appropriate combination of layers with appropriate holes, holes formed at angles, notches, etc.”); (such as combination of 504 and 508 or 500b and 500c), wherein the upper surface of the second wafer is bonded to the first wafer such that each first wafer portion substantially overlies a corresponding second wafer portion (from ¶ [0072]). Khenkin does not specifically teach first and second wafers comprising a plurality of wafer portions. Khenkin teaches the use of ceramic materials (¶ [0019]). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the ceramic substrate layers of Khenkin out of a wafer of multiple similar substrate sections simultaneously. Motivation for doing so would lie in having higher yield rates versus individual fabrication of each substrate layer.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khenkin (US 20100128914 A1), in view of Chandrasekaran (US 20170347174 A1).
Regarding Claim 5, Khenkin does not specifically teach: further comprising a MEMS microphone transducer provided on the upper surface of the substrate wherein the MEMS microphone transducer comprises a flexible membrane which deflects in response to a pressure differential across the membrane, and wherein the MEMS microphone transducer is provided such that the flexible membrane overlies the substrate opening in the upper surface of the substrate. Khenkin teaches that a MEMS microphone transducer overlies the substrate opening (414 in relation to cavity of 500). Khenkin does not specifically teach that the MEMS 414 includes a flexible membrane as claimed. In a related field, Chandrasekaran teaches for a MEMS microphone to include a flexible membrane which deflects in response to a pressure differential across the membrane (diaphragm 132). The diaphragm 132 of Chandrasekaran is similarly placed over an acoustic port 112. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Khenkin to include a membrane or diaphragm in its MEMS die if not already taught. Motivation for doing so would lie in allowing the MEMS microphone to properly record incoming acoustic waves as electric signals.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651